Title: Abigail Adams to John Quincy Adams, 27 September 1786
From: Adams, Abigail
To: Adams, John Quincy


     
      My Dear son
      London Sepbr 27. 1786
     
     Since I wrote you last I have made two excursions one to Holland, and one of a Week to the Hyde the seat of mr Brand Hollis. Here I was both entertaind and delighted. In the first place I must describe mr Hollis to you. He is a Neat, nice Batchelor of about 50 years old a learned Sensible Antiquarian. The late mr Hollis whose Name he bears could not have chosen a better Representitive to have bestowed his Mantle upon, for with it, has descended that Same Love of Liberty, Benevolence and phylanthropy which distinguishd his Worthy Benefactor. At the entrance of the Hall you discover the prevaling taste. There are a Number of Ancient Busts, amongst which is one of Marcus Aurelias who is a great favorite of mr Hollis’s. He told us that all the great Painters who had drawn Jesus Christ, had taken the Busts of Marcus Aurelias as a modle. There is a fine white Marble Bust of the late mr Hollis in this collection. This Hall is large and Spacious and has been added to the House by mr Brand Hollis since the Death of his Father, who left it to him. The Chamber where we lodged was hung round with portraits of his family. It is at one end of the House, and from two windows in front and one at the end, we had a Beautifull view of Lawns and glades, clumps of Trees and stately Groves, and a peice of Water full of fish. The borders of the walks in the pleasure grounds, are full of rare Shrubs and trees, to which America has contributed her full proportion. To give you Some Idea of the Singularity in which this good man discovers his taste, near the walk from his door to the road, he has a large and beautifull Furr, which he calls Dr Jebb. Having pailed this Tree in with a neat ornament, he has consecrated it to the memory of that excellent Man, with whom I had only the pleasure of a short acquaintance before he was call’d to the Regions of immortality. He possess’d an excellnt understanding an unshaken  integrity, and a universal benevolence and was one of the few firm and steady Friends to America. Cut of in middle age, he left a com­panion endowed with an understanding Superiour to most of her Sex, always in delicate Health but now a prey to the most peircing Grief which will shortly close the Scene with her. They had no children and being wholy a domestick woman, the pleasures of the world have no realish for her. Her Friends have at length prevaild with her to go into the Country for a few weeks.
     But to return to mr Hollis’s curiosities in his Garden he has a tall Cypress which he calls General Washington, and an other by its side which he has named for col Smith, as his aid du Camp. This Gentleman possesses a taste for all the fine Arts. In architecture Palladio is his oracle, amongst his paintings, are several of the first masters, over his Chimny in his cabinet are four small Portraits which he told me were his Hero his General his Phylosopher and his writer. Marcus Aurelias was his General, His Hero—pardon me I have forgotton him, Plato was his writer, and Hutchinson his Phylosopher, who was also his preceptor. Mr Hollis speaks of him with great veneration and affection. In the dinning room is a Luxurient picture for a Batchelor, a venus and adonis by Rembrant, and two views of a Modern date; of the estate in dorsetshire which the late mr Hollis gave him. As there is only a Farm House upon it he never resides there. There are three pastures belonging to it, which are call’d Hollis, Mede, and Brand. In Hollis Pasture are the remains of its late owner, who left it as an order which was faithfully execcuted, to be buried there and ten feet deep, the ground to be ploughd up over his Grave that not a Monument, or stone should tell where he lay. This was whimsical and Singular be sure; but Singularity was his Characteristick, as many of his Works shew.
     Between mr Hollis’s drawing room and his Library is a small cabinet, which he calls the Boudoir which is full of curiosities, amongst them a dagger made of the Sword which kill’d Sir Edmundburry Godfrey and an inscription—Memento Godfrey, proto Martyr, pro Religione protestantium. In every part of the House you see mr Holliss owl Cap of Liberty and dagger. In this cabinet is a Silver cup with a cover in the Shape of an owl with two rubies for Eyes. This peice of Antiquity was dug up at Canterbury from ten feet depth; and is considerd as a Monkish conceit. Amongst the curiosities in this room is a collection of Duodcimo prints to the Number of 45 of all the orders of Nuns, which mr Bridgen purchased Some Years ago in the Austerion Netherlands and presented to mr Hollis. Mr Bridgen has lately Composed some verses which are placed by the Side of them. The Idea is that banish’d from Ger­many by the Emperor, they have taken an assylum at the Hyde, in Sight of the Druids, the Portico of Athens, and the venerable remains of Egyptian Greek and Roman Antiquities. I would not omit the mention of a curious Medallion on which is wrought a Feast of all the Heathen Gods and Goddesses Sitting round a table. Jupiter throws down upon the middle of it, one of his thunder bolts flaming at each end with Lightning. He lights his own pipe at it, and all the rest follow his example venus Minerva and diana are whiffing away. This is the first time I ever conceived tobaco an ingredient in the Feast of the Celestials. It must have been the invention of Some dutch Man. As select and highly honourd Friends we were admitted into the Library, and to a view of the Miltonian Cabinet. In this he has the original edition of Miltons works; and every other to the present day. His Library his pictures Busts Medals coins, Greek Roman Carthaginian and Egyptian, are really a selection, as well as a collection, of most rare and valuable curiosities. In the early part of his Life, he visited Rome Itally, and many other Countries. His fortune is easy, and as he has lived a Batchelor his time is occupied wholy by the Sciences. He has a Maiden sister of 45 I should judge; who lives with him when he is in the Country. They each of them own a House in Town and live seperatt during the Winter. Miss Brand is curious in China, and in Birds. She has a peice of all the different manufacters of porcelane made in this kingdom, either a cup or bowl a Mug or a Jar. She has also a variety of Singing Birds. But what I esteem her much more for, is that she has taken from the Streets half a dozen poor children cloathed them and put them to school. This is doing good not only to the present but, future generations. Tis really curious to See how the taste of the Master, has pervaded all the family. John the Coachman, has a small garden spot which he invited me to see. Here were a collection of curious flowers and a little grotto filld with fosils and shells. The Gardner whose House stands within a few rods of the Mansion House, is Bee Mad. He has a Great number of Glass Hives in which you may see the Bees at work, and he shew me the Queens cell. He handles the bees as one would flies, they never sting him. He insists that they know him, and will, with great fluency read you a lecture of an Hour upon their Laws and Government. He has an invention of excluding the drones who are larger Bees than the rest, and when once out of the Hive they cannot return.
     
     It would require a whole volm to enumerate to you all that was Worthy attention, and had you been one of the visitors I dare say you would collected a larger stock of improvement, and been much more minute than I have been in my account of curiosities, but I could not remember amidst Such a variety. I inclose you a drawing of the House which mr Hollis gave me.
     My visit to Holland was agreeable but to your Aunt Cranch I must refer you for particulars. Madam Dumar and Miss were absent upon her estate untill the evening before I came away. I call’d to pay them a visit, and had a very cordial reception; Mr dumas speaks of you with great affection, as well as Madam, and Miss Dumas look’d kind. The Marquis de Verac, inquired after you with great politeness; said you was interpretor for him and mr Dana, when you was at Petersburgh, and that if I was drest in your Cloaths, he should have taken me for you. Years excepted, he should have added, but that was a Mental reservation. He is Ambassador at the Hague.
     
     
      October 2d. 1786
     
     Captain Fletcher is arrived since I began this letter, and by the last Letters from my Friends I find that they had concluded upon your Brother Tommy’s examination. If he is fit, I am not sorry that he has enterd. We might find it more difficult to carry you all through colledge if your Pappa was totally out of employ. How soon that may be I know not. Whatever additional expence we have been at here, has never been considerd, nor will be whilst so many demands are pressing from all quarters upon Congress. Neither Your Father or I wish to have you or your Brothers pinched in any reasonable expenditure. Your Friends Speak of you both as prudent and circumspect. Such I hope you will continue. I will send you from hence any article you want within my power, when ever you let me know what it is. Books have been heitherto your only object, and all have been Sent that you requested. Your sister will write you by Captain Cushing who will Sail this Month. I heard of the present opportunity but a day or two ago, and I have no other letters ready. I have been Sick ever since I returnd from Holland with the fall Disorder, hope I have got the better of it now as the Fever has left me.
     Remember me affectionately to Your Brothers, and to all other Friends and believe me most tenderly your ever affectionate Mother
     
      AA
     
      
     
      October 14.
     
     Inclosed you will find a medal of his present Majesty, as you have no great affection for him you may exchange it for any property you like better.
    